Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 04/22/2019 for application number 16/391,124. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.
Claim Objections
Claims 1, 3 – 5, 8 – 9, 11, 13 – 15, and 18 – 19 are objected to because of the following informalities:
Claim 1, 3 – 5, 8 – 9, 11, 13 – 15, and 18 – 19, recites the limitation “VM'' on line 2, of pages 23 - 26. The abbreviation of term “VM'' is required or defined as ----VM (virtual machine)----, at least once in claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dornemann et. Al., US 20170168903 A1 [hereinafter as Dornemann].
As to claim 1, Dornemann discloses a method, comprising: receiving input concerning a boot order sequence [default configuration], wherein the input comprises VM metadata [para 0217]; entering a training phase [analyzing] which comprises generating [establishing] a boot sequence rule [specific parameters, criteria and rules – para 0122, policy - para 148,  configuration parameters para 0294 – 0296] based on the input [default configuration][para 0294 - 0295]; using the boot sequence rule [policy, configuration parameters] to generate a proposed boot sequence [para 0300]; performing [by incorporating] the proposed boot sequence [sequence or priority order][para 30, 0319, 0322 – 0326]; and gathering [collects] information [to monitor] concerning performance [health and performance] of the proposed boot sequence [para 0096, 0137 – 0138, 0150, 0203, 0205, 0209, 0287].
As to claim 11, Dornemann discloses a non-transitory storage medium having stored thereon executable instructions which, when executed by one or more hardware processors, perform the operations [para 0386] receiving input concerning a boot order sequence [default configuration], wherein the input comprises VM metadata [para 0217]; entering a training phase [analyzing] which comprises generating [establishing] a 
As to claims 2 and 12, Dornemann further teaches, wherein the input further comprises a default boot sequence [default configuration][para 0217].
As to claims 3 and 13, Dornemann further teaches,, wherein the proposed boot sequence identifies the order in which a plurality of VMs is associated [abstract, para 0300, 0391].
As to claims 4 and 14, Dornemann further teaches, wherein the order identified by the proposed boot sequence is based upon a respective application type with which each of the plurality of VMs is associated [para 0081 – 0082, 0085, 0088, 0136, 0138, 0207,].
As to claims 5 and 15, Dornemann further teaches, wherein the boot sequence rule indicates a relative restoration priority between a first VM [VM1] and a second VM [VM2] [para 0300].
As to claims 6 and 16, Dornemann further teaches, wherein the information is gathered [collected] during performance of the proposed boot sequence [para 0096, 0137 – 0138, 0150, 0203, 0205, 0209, 0287].
As to claims 7 and 17, Dornemann further teaches, further comprising using the information gathered concerning performance of the proposed boot sequence [sequence or priority order for booting up] as a basis for modifying the proposed boot sequence to create a new boot sequence [for booting up failover VMs][para 0300, 0344].
As to claims 8 and 18, Dornemann further teaches,, wherein performing the proposed boot sequence comprises restoring [disaster recovery or fail over] a plurality of production site VMs [source production machine may be physical or VM] in an order specified by the proposed boot sequence [para 0005 – 0006, 0011, 0014].
As to claims 9 and 19, Dornemann further teaches, wherein the VM metadata comprises information concerning the performance [higher performance, performance metrics] of one or more VMs [para 0096, 0136 -0137, 0150, 0205, 0209], .
As to claims 10 and 20, Dornemann further teaches, further comprising comparing expected results [compare signatures to already-stored data signatures] of implementation of the proposed boot sequence with the information that was gathered concerning performance of the proposed boot sequence [para 0181, 0381]. 
Examiner's note: Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of cited references as potentially teaching all or part of the 
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/NITIN C PATEL/Primary Examiner, Art Unit 2186